DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 09, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on March 09, 2020 are accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-6 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 1and 6 are directed to a “device” which describes one of the four statutory categories of patentable subject matter, i.e., a machine.
Claim 12 is directed to a “method” which describes one of the four statutory categories of patentable subject matter, i.e., a process.

Step 2A of the subject matter eligibility test (see MPEP 2106.04).  
Prong One: 
Claims 1 and 12 recite (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: the claim recites detecting a pulse wave signal representing a pulse wave of an artery passing through the measurement target site and/or a tissue adjacent to the artery. 
Claim 6 recites (“sets forth” or “describes”) the abstract idea of a mental process, substantially as follows: the claim recites detecting a pulse wave signal representing a pulse wave of an artery passing through the measurement target site and/or a tissue adjacent to the artery, acquiring a time difference between the pulse wave signals and calculating a blood pressure using a predetermined equation. 
In claims 1, 6 and 12, acquiring a pulse wave signal representing a pulse wave of the artery passing through the measurement target site and/or a tissue adjacent to the artery can be practically performed with a generic device, in a computer environment, or merely using the generic computer with proper algorithm as a tool to perform the steps. The claims recite a pulse wave detector for performing the pulse wave signal acquisition. The pulse wave detector is a generic device to acquire pulse wave signals. The claims does not recite anything further than merely a pulse wave detector to suggest an undue level of complexity in how the pulse wave signal is acquired. Therefore, this step would be able to be performed with a generic device in a computer environment, or merely using the generic computer with  proper algorithm.
In claim 6, acquiring a time difference between the pulse wave signals and calculating a blood pressure using a predetermined equation can be practically performed in the human mind, with the aid of a pen and paper or with a generic computer, in a computer environment, or merely using the generic computer as a tool to perform the steps. If a person were to observe the pulse wave data acquired over time, he/she would be able to identify the time value associated with the pulse wave signals, and obtain a time difference by subtracting one time value from the other. He/she would further be able to obtain the blood pressure by plugging in the time difference value to the predetermined equation. There is nothing to suggest an undue level of complexity in how the type of the probe to be identified and how a reconstruction process to be selected. Therefore, a person would be able to perform the identification and selection mentally.
Prong Two: Claim 1 does not include additional elements that integrate the abstract idea into a practical application. 
The judicial exception of claim 1 is not integrated into a practical application. In particular, the claims recites additional steps of emitting a radio wave by a transmitter, and receiving the radio wave by a receiver.  These steps represents mere data gathering or pre-solution activities that are necessary for use of the recited judicial exception and are recited at a high level of generality.  The steps of emitting a radio wave and receiving the radio wave are thus insignificant conventional extra-solution activities.  Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are hence directed to an abstract idea.
The judicial exception of claim 6 is not integrated into a practical application. In particular, the claims recites additional component of two sets of the devices and a belt, and additional steps of wearing a belt, emitting a radio wave by a transmitter, and receiving the radio wave by a receiver.  These steps represents mere data gathering or pre-solution activities that are necessary for use of the recited judicial exception and are recited at a high level of generality.  The steps of wearing a belt, emitting a radio wave and receiving the radio wave are thus insignificant conventional extra-solution activities.  Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are hence directed to an abstract idea.
The judicial exception of claim 12 is not integrated into a practical application. In particular, the claims recites additional steps of wearing a belt, emitting a radio wave by a transmitter, and receiving the radio wave by a receiver.  These steps represents mere data gathering or pre-solution activities that are necessary for use of the recited judicial exception and are recited at a high level of generality.  The steps of wearing a belt, emitting a radio wave and receiving the radio wave are thus insignificant conventional extra-solution activities.  Accordingly, these additional steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are hence directed to an abstract idea.
As a whole, the additional elements merely serve to gather and feed information to the abstract idea, while generically implementing it on a conventional device. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. No improvement to the technology is evident, and the detected pulse wave signal is not outputted in any way such that a practical benefit is realized. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application. 

Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claims 1 and 12 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional steps of wearing a belt (claim 12), emitting a radio wave and receiving the radio wave (claims 1 and 12) amount to no more than insignificant conventional extra-solution activity.  Mere insignificant conventional extra-solution activity cannot provide an inventive concept.  The claim is not patent eligible.  
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely:
further describe the abstract idea such as acquiring a time difference between the pulse wave signals and calculating a blood pressure using a predetermined equation (claim 13) and calculating the blood pressure by an oscillometric method (claim 10); and
further describe the extra-solution activities of the devices such as the radio wave emitted and received in the extra-solution activity (claim 2) and additional components of the device that does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea (a belt – claim 5; a fluid bag – claim 10; an apparatus comprising the device – claim 11); and
further describe additional extra-solution activity of the method that does not integrate the abstract idea into a practical application nor amount to significantly more than the abstract idea (wearing the belt – claim 13).
Taken alone and in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. They also do not add anything significantly more than the abstract idea. Their collective functions merely provide computer/electronic implementation and processing, and no additional elements beyond those of the abstract idea. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 depends on claim 1 and recites the following terms that render the scope of the claim indefinite. It is not clear what the link is of these terms to the identical terms recited in claim 1:
“a measurement target site”,
“a living body”,
“an artery”,
“a pulse wave signal”,
“a pulse wave”,
“a tissue”.
The following claim terms lack proper antecedent basis:
Claim 6, p.62, line 11: “the pulse wave signals” and “the pulse wave detectors”.
Claim 6, p.62, line 3 “the transmitter” and line 4 “the receiver”. Claim 7, p.62, line 21: “the transmitter”; claim 13, p.64, line 23: “the transmitter”. Note that claim 6 recites “the transmitter and the receiver of a first set” on p.61, line 21 and “the transmitter and the receiver of a second set” on p.61, line 22. 
Claim 6, p.62, line 6: “the pulse wave detector”.
Claim 6 recites “pulse transit time” and “blood pressure” on p,62, line 15. It is not clear of the link of these terms to the identical terms of “a pulse transit time” recited in line 12 and “a blood pressure” in line 13.
Claim 6 recites on p.62, line 6 “in each of the two sets, the pulse wave detector acquires…”. It is not clear whether each of the two sets comprises a pulse wave detector (total two pulse wave detector), or the two sets share a single pulse wave detector. Clarification with proper amendment is required. 
Claim 8 recites “the transmitter” on p.63, line 2 and “the pulse wave detector” on p.63, lines 3-4. It is not clear whether the recited transmitter and the pulse wave detector refer to the transmitter .
Claim 10 recites on p.63, line 22 the term “blood pressure”. It is not clear of the link of this term to the identical term recited on claim 6, p.62, line 13.
Claim 11 recites only a preamble of “an apparatus comprising the pulse wave measurement device according to claim 1 without the claim body and any limitations. The scope of claim 11 hence is indefinite. 
Claim 12 recites method steps while being dependent to claim 5 that is a device claim. The scope of claim 12 hence is indefinite. 
Claim 12 depends on claim 5  that depends on claim 1. Claim 12 recites the following terms that render the scope of the claim indefinite. It is not clear what the link is of these terms to the identical terms recited in claims 1 and 5:
“a pulse wave”,
“a measurement target site”,
“a living body”,
“an artery”,
“a radio wave”,
“a bandwidth”,
“a predetermined bandwidth index”,
“an output”,
“a pulse wave signal”,
“a tissue”.
Claim 12 recites “a pulse wave” on p.64, line 13. It is not clear of the link of this term to the identical term recited in the preamble. 
Claim 13 depends on claim 6  that depends on claim 1. Claim 12 recites the following terms that render the scope of the claim indefinite. It is not clear what the link is of these terms to the identical terms recited in claims 1 and 6:
“a measurement target site”,
“a living body”,
“an artery”,
“a radio wave”,
“a bandwidth”,
“a predetermined bandwidth index”,
“an output”,
“a pulse wave signal”,
“a tissue”.
The dependent claims of the above rejected claims are rejected due to their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayahi et al., JP2005102959A, hereinafter Kobayashi.

Claim 1. Kobayashi teaches in FIG.1 “a pulse wave measurement device (1) configured to measure a pulse wave of a measurement target site of a living body” ([0013]: FIG.1: a wristwatch as a pulse wave detection device), the pulse wave measurement device including: 
“a transmitter (11, 17) configured to emit a radio wave toward the measurement target site” ([0015]: the ultra-wideband radar 7 has an impulse signal transmitting unit 11 that emits an impulse signal; and [0029]: in phase modulation method such as BPSK that uses a normal carrier wave, the carrier wave is modulated by a signal to transmit a radio wave); 
“a receiver (41) configured to receive the radio wave reflected from the measurement target site” ([0019]: the ultra-wideband detection unit 13 has a receiving antenna 41 that receives an impulse signal radiated from the transmitting antenna 17 to the instep of the wrist 21 and is reflected by the artery 22 and the vein 23, and a reflection received by the receiving antenna 41); and 
“a pulse wave detector (6, 13) configured to detect, based on an output of the receiver, a pulse wave signal representing a pulse wave of an artery passing through the measurement target site and/or a tissue adjacent to the artery” ([0014]: as shown in FIG.2, a pulse wave detector 6 for detecting pulse waves of arteries and veins…As shown in FIG.3, the pulse wave detector 6 is based on an ultra-wideband radar that detects arterial flow and venous flow…It is composed of a pulse wave calculation unit 8 as a pulse wave calculation means for detecting a pulse wave; [0001]: a pulse wave detector that detects an arterial flow and calculates a true pulse wave component; [0009]: the reflected wave in the artery; and [0023]: a radial artery 22a and a ulnar artery 22b), wherein 
“the radio wave emitted from the transmitter has a bandwidth narrowed by a predetermined bandwidth index” ([0028]: the impulse signal generated by the impulse signal generator 17 of the impulse signal transmitting unit 11 is represented on the time axis as a carrier wave having a transmission pulse width Tp as shown in FIG.4A; in FIG.5B, the impulse wave has a bandwidth of 1/Tp) – the bandwidth of 1/Tp is considered “a predetermined bandwidth index” as claimed.  
 
Claim 2. Kobayashi further teaches that 
“the transmitter intermittently transmits the radio wave having the narrowed bandwidth” ([0028]: the impulse signal generated by the impulse signal generator 17 of the impulse signal transmitting unit 11 is represented on the time axis as a carrier wave having a transmission pulse width Tp as shown in FIG.4A; in FIG.5B, the impulse wave has a bandwidth of 1/Tp) – the bandwidth of 1/Tp is considered “a predetermined bandwidth index” as claimed.  
 
Claim 5. Kobayashi further teaches 
“a belt (the watchband of 1) to be worn around the measurement target site, wherein the transmitter and the receiver are mounted on the belt to meet, in a wearing state where the belt is worn around an outer surface of the measurement target site, the artery passing through the measurement target site” ([0014]: As shown in FIG.2, a pulse wave detector 6 for detecting pulse waves of arteries and veins is provided on the back cover 5 in contact with the back of the wrist of the housing 3).  
 
Claim 11. Kobayashi, as applied to claim 1,  teaches an apparatus comprising the pulse wave measurement device according to claim 1 (Kobayashi: FIG.1, 4A, 5B, [0015], [0028], [0029]).

Claim 12. Kobayashi teaches all the limitations of claim 5, including “the pulse wave measurement device” (Tao: FIGS.1&2, [0028], [0029], [0031], [0035] and [0037]; and Kobayashi: FIG.1, 4A, 5B, [0015], [0028], [0029]). 
Kobayashi further teaches in FIGS.3-5
“a pulse wave measurement method for measuring a pulse wave of a measurement target site of a living body using the pulse wave measurement device according to claim 5” ([0014]: as shown in FIG.3, the pulse wave detector 6 is based on an UWB radar 7 that detects arterial flow and venous flow, and an arterial flow and venous flow detected by the UWB radar 7. It is composed of a pulse wave calculation unit 8 as a pulse wave calculation means for detecting a pulse wave), comprising: 
“wearing the belt around an outer surface of the measurement target site to make the transmitter and the receiver meet an artery passing through the measurement target site” ([0014]: As shown in FIG.2, a pulse wave detector 6 for detecting pulse waves of arteries and veins is provided on the back cover 5 in contact with the back of the wrist of the housing 3) – a watch is meant for being worn by securing the watch belt around one’s wrist; 
“emitting, by the transmitter, a radio wave having a bandwidth narrowed by a predetermined bandwidth index toward the measurement target site” ([0015]: the ultra-wideband radar 7 has an impulse signal transmitting unit 11 that emits an impulse signal; [0028]: the impulse signal generated by the impulse signal generator 17 of the impulse signal transmitting unit 11 is represented on the time axis as a carrier wave having a transmission pulse width Tp as shown in FIG.4A; in FIG.5B, the impulse wave has a bandwidth of 1/Tp; and [0029]: in phase modulation method such as BPSK that uses a normal carrier wave, the carrier wave is modulated by a signal to transmit a radio wave) – the bandwidth of 1/Tp is considered “a predetermined bandwidth index” as claimed, and  
“receiving, by the receiver, the radio wave reflected from the measurement target site” ([0019]: the ultra-wideband detection unit 13 has a receiving antenna 41 that receives an impulse signal radiated from the transmitting antenna 17 to the instep of the wrist 21 and is reflected by the artery 22 and the vein 23, and a reflection received by the receiving antenna 41); and 
“detecting, by the pulse wave detector, based on an output of the receiver, a pulse wave signal representing a pulse wave of the artery passing through the measurement target site and/or a tissue adjacent to the artery” ([0014]: as shown in FIG.2, a pulse wave detector 6 for detecting pulse waves of arteries and veins…As shown in FIG.3, the pulse wave detector 6 is based on an ultra-wideband radar that detects arterial flow and venous flow…It is composed of a pulse wave calculation unit 8 as a pulse wave calculation means for detecting a pulse wave; [0001]: a pulse wave detector that detects an arterial flow and calculates a true pulse wave component; [0009]: the reflected wave in the artery; and [0023]: a radial artery 22a and a ulnar artery 22b).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al., US 2014/0081159 A1, hereinafter Tao in view of Kobayashi et al., JP 2005102959 A, hereinafter Kobayashi.

Claims 1 and 12. Tao teaches in FIGS.1&2 “a pulse wave measurement device (21A or 21B) configured to measure a pulse wave of a measurement target site of a living body” ([0028]: FIG.1 and FIG. 2, a non-invasive continuous blood pressure monitoring system 20 to a blood vessel 10), the pulse wave measurement device including: 
“a transmitter (23A and 25) configured to emit an electromagnetic wave toward the measurement target site” ([0028]: the non-invasive continuous blood pressure monitoring system 20 comprises a first sensor 21A configured to send a first UWB electromagnetic pulses to an upper site 11A of a blood vessel 10; and [0029]: the first sensor 21A comprises a transmitting antenna 23A, a pulse source 25, a receiving antenna 23B, a receiving module 27); 
“a receiver (23B and 27) configured to receive the electromagnetic wave reflected from the measurement target site” ([0028]: a first sensor 11A configured to…receive from upper site 11A a first reflected UWB electromagnetic pulses; and [0029]: the first sensor 21A comprises a transmitting antenna 23A, a pulse source 25, a receiving antenna 23B, a receiving module 27); and 
“a pulse wave detector (13, 29) configured to detect, based on an output of the receiver, a pulse wave signal representing a pulse wave of an artery passing through the measurement target site and/or a tissue adjacent to the artery” ([0029]: a digital signal processing module 29 connected to the receiving module 27; and [0031]: output signals of the first sensor 21A…are wirelessly transmitted to the signal-processing device 13 through the wireless transmission module 31; and [0031]: the radial artery of a forearm; and [0035]&[0037]: a leg artery).
Tao does not teach that the electromagnetic wave that the transmitter emits is a radio wave, and the radio wave emitted from the transmitter has a bandwidth narrowed by a predetermined bandwidth index.
However, in an analogous wearable pulse wave measuring device field of endeavor, Kobayashi teaches that the transmitter emits a radio wave in [0015]: the ultra-wideband radar 7 has an impulse signal transmitting unit 11 that emits an impulse signal; and [0029]: in phase modulation method such as BPSK that uses a normal carrier wave, the carrier wave is modulated by a signal to transmit a radio wave; and
 “the radio wave emitted from the transmitter has a bandwidth narrowed by a predetermined bandwidth index” ([0028]: the impulse signal generated by the impulse signal generator 17 of the impulse signal transmitting unit 11 is represented on the time axis as a carrier wave having a transmission pulse width Tp as shown in FIG.4A; in FIG.5B, the impulse wave has a bandwidth of 1/Tp) – the bandwidth of 1/Tp is considered “a predetermined bandwidth index” as claimed.  
In addition, Kobayashi teaches the step of claim 12, “wearing the belt around an outer surface of the measurement target site to make the transmitter and the receiver meet an artery passing through the measurement target site” ([0014]: As shown in FIG.2, a pulse wave detector 6 for detecting pulse waves of arteries and veins is provided on the back cover 5 in contact with the back of the wrist of the housing 3) – a watch is meant for being worn by securing the watch belt around one’s wrist.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Tao employ such features associated with the transmitter emitting a radio wave, and the radio wave emitted from the transmitter has a bandwidth narrowed by a predetermined bandwidth index as taught in Kobayashi for the advantage of “accurately detect the pulse wave during exercise and provide a pulse wave detector capable of performing and a pulse wave detection device using the same”, as suggested in Kobayashi, [0005]; and for the advantage of adjusting the pulse bandwidth to adjust the radio wave strength, hence adjusting the power consumption, as suggested in Kobayashi, [0028].

Claim 2. Tao and Kobayashi combined teaches all the limitations of claim 1. 
Tao does not teach the claimed feature.
However, in an analogous wearable pulse wave measuring device field of endeavor, Kobayashi teaches that “the transmitter intermittently transmits the radio wave having the narrowed bandwidth” ([0028]: the impulse signal generated by the impulse signal generator 17 of the impulse signal transmitting unit 11 is represented on the time axis as a carrier wave having a transmission pulse width Tp as shown in FIG.4A; in FIG.5B, the impulse wave has a bandwidth of 1/Tp) – the bandwidth of 1/Tp is considered “a predetermined bandwidth index” as claimed.  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Tao employ such a feature of “the transmitter intermittently transmits the radio wave having the narrowed bandwidth” as taught in Kobayashi for the advantage of adjusting the pulse bandwidth to adjust the radio wave strength, hence adjusting the power consumption, as suggested in Kobayashi, [0028].
 
Claim 5. Tao and Kobayashi combined teaches all the limitations of claim 1. 
Tao does not teach the claimed feature associated with the belt.
However, in an analogous wearable pulse wave measuring device field of endeavor, Kobayashi teaches
“a belt (the watchband of 1) to be worn around the measurement target site, wherein the transmitter and the receiver are mounted on the belt to meet, in a wearing state where the belt is worn around an outer surface of the measurement target site, the artery passing through the measurement target site” ([0014]: As shown in FIG.2, a pulse wave detector 6 for detecting pulse waves of arteries and veins is provided on the back cover 5 in contact with the back of the wrist of the housing 3).  
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Tao employ such a feature of “a belt (the watchband of 1) to be worn around the measurement target site, wherein the transmitter and the receiver are mounted on the belt to meet, in a wearing state where the belt is worn around an outer surface of the measurement target site, the artery passing through the measurement target site” as taught in Kobayashi for the advantage of “calculating a true pulse wave component excluding a body movement component”; “to accurately detect the pulse wave during exercise”, as suggested in Kobayashi, [0001] and [0005].

Claim 11. Tao, Kobayashi combined teaches the limitations of claim 1, including an apparatus comprising the pulse wave measurement device according to claim 1 (Tao: FIGS.1&2, [0028], [0029], [0031], [0035] and [0037]; and Kobayashi: FIG.1, 4A, 5B, [0015], [0028], [0029]).
 
Claims 6, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tao in view of Kobayashi, as claimed in claim 1, further in view of Jang et al., EP 3179904 B1, hereinafter Jang.

Claims 6 and 13. Tao and Kobayashi combined teaches all the limitations of claim 1, including “the pulse wave measurement” (Tao: FIGS.1&2, [0028], [0029], [0031], [0035] and [0037]; and Kobayashi: FIG.1, 4A, 5B, [0015], [0028], [0029]). 

Tao further teaches in FIG.1&2 “a blood pressure measurement device configured to measure blood pressure of a measurement target site of a living body” ([0028]: FIG. 1 and FIG. 2 are schematic diagrams showing the application of a non-invasive continuous blood pressure monitoring system 20 to a blood vessel 10), comprising
“two sets of the pulse wave measurement devices according to claim 1” ([0028]: the non-invasive continuous blood pressure monitoring system 20 comprises a first sensor 21A…and a second sensor 21B; and [0030]: FIG.5 is a disassembled diagram of the first sensor 21A…and the second sensor 21B may have the same design), wherein
“the transmitter and the receiver of a first set out of the two sets are disposed separately from the transmitter and the receiver of a second set” (FIG.2: device 21A, device 21B and the artery 10),
“the transmitter and the receiver of the first set meet an upstream portion of an artery passing through the measurement target site, while the transmitter and the received of the second set meet a downstream portion of the artery, in each of the two sets, the transmitter emits an electromagnetic wave toward the measurement  target site and the receiver receives the electromagnetic wave reflected from the measurement target site” ([0028]: a first sensor 21A configured to send a first UWB electromagnetic pulses to an upper site 11A of a blood vessel 10 and receive from upper site 11A a first reflected UWB electromagnetic pulses…a second sensor 21B configured to send a second UWB electromagnetic pulses to a lower site 11B of the blood vessel 10 and receive from lower site 11B a second reflected UWB electromagnetic pulses),
“in each of the two sets, the pulse wave detector acquires, based on an output of the receiver, a pulse wave signal representing a pulse wave of the artery passing through the measurement target site and/or a tissue adjacent to the artery” ([0029]: a digital signal processing module 29 connected to the receiving module 27; and [0031]: output signals of the first sensor 21A…are wirelessly transmitted to the signal-processing device 13 through the wireless transmission module 31; and [0031]: the radial artery of a forearm; and [0035]&[0037]: a leg artery), and
the blood pressure measurement device comprises:  
“a time difference acquisition unit configured to acquire a time difference between the pulse wave signals acquired by the pulse wave detectors of the two sets as a pulse transit time” ([0028]: a signal processing and blood pressure displaying device configured to calculate an estimated blood pressure by taking into consideration a propagation time of the pressure wave from the upper site 11A to the lower site 11B in the blood vessel 10); and 
“a first blood pressure calculator configured to calculate a blood pressure value based on the pulse transit time acquired by the time difference acquisition unit using a predetermined correspondence equation between pulse transit time and blood pressure” ([0025]: based on theory, it can be derived that a propagation time of a pressure wave in an artery is inversely proportional to blood pressure).

	Tao does not teach the features of (1) the electromagnetic wave that the transmitter emits is a radio wave, (2) (for claim 13) wearing the belt around an outer surface of the measurement target site to make the transmitter and the receiver meet an artery passing through the measurement target site, (3) a belt of the two sets is integrally formed, (4) the two sets are disposed separately in a width direction of the belt, and (5) the two sets meet the artery in a wearing state where the belt is worn around an outer surface of the measurement target site.
	However, in regard to the feature (1) in an analogous wearable pulse wave measuring device field of endeavor, Kobayashi teaches that the transmitter emits a radio wave in [0015]: the ultra-wideband radar 7 has an impulse signal transmitting unit 11 that emits an impulse signal; and [0029]: in phase modulation method such as BPSK that uses a normal carrier wave, the carrier wave is modulated by a signal to transmit a radio wave.
In addition, Kobayashi teaches the feature (2) in claim 13, “wearing the belt around an outer surface of the measurement target site to make the transmitter and the receiver meet an artery passing through the measurement target site” ([0014]: As shown in FIG.2, a pulse wave detector 6 for detecting pulse waves of arteries and veins is provided on the back cover 5 in contact with the back of the wrist of the housing 3) – a watch is meant for being worn by securing the watch belt around one’s wrist.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Tao employ such features associated with (1) the electromagnetic wave that the transmitter emits is a radio wave, and (2) (for claim 13) wearing the belt around an outer surface of the measurement target site to make the transmitter and the receiver meet an artery passing through the measurement target site as taught in Kobayashi for the advantage of “accurately detect the pulse wave during exercise and provide a pulse wave detector capable of performing and a pulse wave detection device using the same”, as suggested in Kobayashi, [0005].

Neither Tao nor Kobayashi teaches the features (3)-(5).
However, in an analogous wearable blood pressure measurement device field of endeavor, Jang teaches these features.
Jang first teaches in FIG.1 and 9 “a blood pressure measurement device (100) configured to measure blood pressure of a measurement target site of a living body” ([0015]: the hemadynamometer 100 measures the blood pressure based on first and second pulse wave signals), comprising 
“two sets of the pulse wave measurement devices according to claim 1” ([0017]: the first pulse wave sensor 130, the second pulse wave sensor 135), and
“in each of the two sets, the pulse wave detector acquires, based on an output of the receiver, a pulse wave signal representing a pulse wave of the artery passing through the measurement target site and/or a tissue adjacent to the artery” ([0015]: the hemadynamometer 100 measures the blood pressure based on first and second pulse wave signals detected respectively by the first pulse wave sensor 130 and the second pulse wave sensor 135). 
The two pulse wave sensors 130 and 135 of Jang is considered equivalent to the first sensor 21A and the second sensor 21B of Tao and Kobayashi combined as each of the comprises a transmitter and a receiver, and is operated in a substantially similar principle for pulse wave measurement.

Jang further teaches that
“a belt of the two sets is integrally formed” ([0138]: Referring to FIG.9B…a band 115 connected to the main body 601 and wearable on the wrist 700), 
“the transmitter and the receiver of a first set out of the two sets are disposed separately from the transmitter and the receiver of a second set in a width direction of the belt” (FIG.1: the first pulse wave sensor 130 and the second pulse wave sensor 135 are disposed along the width of the wrist band), and
“in a wearing state where the belt is worn around an outer surface of the measurement target site, the first set meet an upstream portion of an artery passing through the measurement target site, while the second set meet a downstream portion of the artery” (FIG.1: the sensors are disposed on the belt that is worn around a wrist. The first pulse wave sensor 130 meets an upstream portion of the artery 702, and the second pulse wave sensor 135 meets a downstream portion of the artery 702 as illustrated).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the claimed invention to have the device of Tao and Kobayashi combined employ such features associated with (3) a belt of the two sets is integrally formed, (4) the two sets are disposed separately in a width direction of the belt, and (5) the two sets meet the artery in a wearing state where the belt is worn around an outer surface of the measurement target site as taught in Jang for the advantage of “providing a mobile terminal including a hemadynamometer capable of simply and accurately measuring a blood pressure”, as suggested in Jang, [0001].




Allowable Subject Matter
Claims 3-4, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The limitations recited in claims 3 and 7 in regard to the feature of “a first frequency controller configured to acquire a signal-to-noise ratio of the received signal, and perform control that causes the transmitter to shift or sweep a center frequency of the radio wave to make the acquired signal-to-noise ratio larger than a predetermined reference value”, in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
The limitations recited in claims 4 and 8 in regard to the feature of “a second frequency controller configured to perform control that causes the transmitter to shift or sweep a center frequency (fo) of the radio wave to make a cross- correlation coefficient between an output waveform of the pulse wave detector and a predetermined reference waveform equal to or larger than a predetermined threshold”, in combination with the other claimed elements, are not taught or disclosed in the prior arts. 
The limitations recited in claim 9 in regard to the feature of “a third frequency controller configured to perform control that causes the transmitter of the first set and/or the transmitter of the second set to shift or sweep a center frequency (fo) of the radio wave to make a cross-correlation coefficient between an output waveform of the pulse wave detector of the first set and an output waveform of the pulse wave detector of the second set equal to or larger than a predetermined threshold”, in combination with the other claimed elements, are not taught or disclosed in the prior arts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793